

PERCEPTRON, INC.
 
FIRST AMENDMENT TO SEVERANCE AGREEMENT
 
THIS FIRST AMENDMENT TO SEVERANCE AGREEMENT, dated as of September 8, 2005,
between Perceptron, Inc. (the “Company”) and Wilfred J. Corriveau (the
“Executive”), (the “Agreement”) is dated October 2, 2007.
 
The Company and the Executive hereby agree as follows:
 
    1.    Defined Terms. Terms defined in the Agreement shall be used in this
First Amendment with their defined meanings as contained in the Agreement,
unless otherwise defined here.
 
    2.    Amendment of the Agreement. Company and Executive agree, effective
upon expiration of the Revocation Period set forth in the release executed by
Executive as required by the Agreement, as follows:


(i)    Executive’s employment with Company has terminated effective September 6,
2007 (the “Effective Date”).
 
(ii)    Pursuant to Section 3 of the Agreement, Executive shall be entitled to
the payments set forth in Section 3(b) of the Agreement, as modified below:

 

(a)
The Company will pay directly the Executive’s COBRA continuation coverage
premiums through March 6, 2008, if the Executive elects COBRA continuation
coverage, in lieu of Executive’s continued direct coverage under the Company’s
group health plan.
    (b)
The Company’s obligation to provide health and welfare plan benefits following
the Effective Date, as provided in Section 3(b)(iii) of the Agreement, shall
cover only the following benefits and shall expire on March 6, 2008:
     
Group Life coverage
     
Executive Life Coverage
    (c)
The Company will pay Executive Nine Hundred Dollars ($900.00) per month through
March 6, 2008, in lieu of the Executive’s car benefit provided in Section
3(b)(iv) of the Agreement.

 
        (iii)    On September 5, 2008, the Company shall pay Executive a lump
sum payment of Fifty Seven Thousand Five Hundred Dollars ($57,500.00), less
applicable income and employment withholding taxes. In the event there is a
payment to Executive under Section 4 of the Agreement, the Company’s obligation
under this Section 2(iii) shall terminate.
 
 
 

--------------------------------------------------------------------------------

 
(iv)    The Company shall make all payments due to Executive under Section 16 of
the Agreement through December 31, 2009, no later than December 31, 2009, and
shall have no further obligation to Executive under Section 16 thereafter.
 
(v)    The following stock option agreements between the Company and Executive
(the “Option Agreements”) provide that all options which are exercisable under
the terms of the Option Agreements at the Effective Date terminate three months
after the Effective Date. On the Effective Date the Company agrees to accelerate
the vesting of 6,250 options that were scheduled to vest on November 5, 2007.
All Options under the Option Agreements which are not exercisable at the
Effective Date shall be terminated at that time.
 
Agreement Date
Plan
Number of
Exercisable
Options
Number of Unexercisable
Options
Termination
Date
October 2, 2000
1992
37,500
0
December 6, 2007
September 3, 2002
1992
4,500
0
December 6, 2007
September 2, 2003
1992
29,250
0
December 6, 2007
September 2, 2003
1992
750
0
December 6, 2007
November 5, 2004
1992
16,570
6,250
December 6, 2007
November 5, 2004
1992
2,180
0
December 6, 2007
January 2, 2006
2004
3,125
9,375
December 6, 2007
June 1, 2007
2004
0
12,500
N/A

 
(vi)    Through December 31, 2008, Executive shall only sell shares of the
Company’s Common Stock owned by him in accordance with the volume limitations
set forth in Securities and Exchange Commission Rule 144(e)(1), whether or not
Executive is required by law to comply with such limitations.
 
(vii)    Company and Executive shall agree by separate written document on a
non-exclusive list of companies that are specifically covered by the terms of
the Perceptron Executive Agreement Not to Compete, dated August 18, 2000,
between Company and Executive (the “Non-Compete Agreement”). Executive agrees
not to be associated with such companies during the Non-Compete Period (as
defined in the Non-Compete Agreements).
 
3.    Non-Competition and Restrictive Covenant. If, during the term that the
Executive is receiving benefits under the Agreement, Executive violates the
terms of this Agreement, the Non-Compete Agreement, the Company’s Proprietary
Information and Inventions Agreement, or any other non-competition or
confidentiality agreement with the Company, the Company’s obligations to the
Executive under this Agreement and the Option Agreements shall automatically
terminate.
 
4.    Continued Effectiveness. All other provisions of the Agreement shall
remain in full force and effect, including, but not limited to, Sections 5, 6, 9
and 10, and shall apply equally to all amounts or benefits required to be paid
or provided to Executive under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
5.    Amendment of Agreement. The Agreement, including this First Amendment,
shall not be modified or amended except by instrument in writing signed by the
parties hereto. The parties agree that the Agreement, including this First
Amendment, shall be amended if required and as required to comply with
applicable law, including, but not limited to, Code Section 409A.
 
6.    Governing Law. To the extent not preempted by Federal law, the Agreement,
including this First Amendment, shall be governed and construed in accordance
with the laws of the State of Michigan, without regard to its conflicts of law
rules.
 
7.    Entire Agreement. The Agreement, including this First Amendment, represent
the entire agreement and understanding of the parties with respect to the
subject matter of the Agreement (other than the Non-Compete Agreement, the
Company’s Proprietary Information and Inventions Agreement, the Option
Agreements, and the agreement referred to in Section 2(vii), which shall remain
in full force and effect after the execution of this Agreement).
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Severance Agreement as of the day and year first written above.

        PERCEPTRON, INC.  
   
   
    By:   /s/ A. A. Pease  

--------------------------------------------------------------------------------

Alfred A. Pease, President and Chief Executive Officer           /s/ W. J.
Corriveau 2-OCT-07   WILFRED J. CORRIVEAU

 
 
 
3

--------------------------------------------------------------------------------

 
 